Citation Nr: 9915921	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
December 1986 in the United States Coast Guard.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was remanded for 
evidentiary development in November 1996 and has now been 
returned to the Board.  


FINDINGS OF FACTS

1.  The veteran served on active duty from November 1985 to 
December 1986 in the United States Coast Guard.  

2.  The veteran was treated and subsequently counseled, prior 
to military service, for depression and polysubstance abuse.  

3.  The examination for service entrance was negative for 
psychiatric disability.  

4.  A chronic acquired psychiatric disorder is not of service 
origin.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated during active service nor did a psychosis 
manifest within a year after active service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  It 
was for this reason that the case was remanded in November 
1996.  Thereafter, the RO contacted the veteran and requested 
that he provide more information concerning treatment, 
counseling or evaluation for psychiatric disability prior to, 
during, and after military service and to execute and return 
authorization forms for releasing and obtaining those 
records.  However, the veteran did not provide such 
information nor did he execute and return the release forms.  

Two undated statements from [redacted] are to the effect 
that, despite numerous attempts, records of preservice 
treatment from the Highland Park Hospital in Miami, Florida 
could not be obtained and apparently those records had been 
lost.  The veteran did not have copies of records from the 
Columbia Freestate and Sheppard-Pratt Hospital and he had not 
requested those records.  

Also, the veteran failed to attend a VA psychiatric 
examination in November 1997.  In response to a March 1999 RO 
letter, informing him of the importance of the examination, 
the veteran stated in April 1999 that he could not attend the 
examination because he did not have the means of 
transportation or money to pay for transportation.  He also 
stated that he had been fit for duty at service entrance but 
had been diagnosed as having an immature personality disorder 
which he felt had been exacerbated or aggravated during 
service.  During service he had been treated at a VA facility 
on Staten Island and, also during service, had then undergone 
counseling with a Dr. Allen, a civilian contracted by the 
Coast Guard, on Governor's Island but that Dr. Allen could 
not now be located.  The veteran further felt that the 
private clinical records previously submitted and the service 
medical records on file were a sufficient basis for VA 
adjudication.  

The veteran's service personnel records were obtained and are 
on file and the Board notes that in December 1994 copies of 
the veteran's service medical record were forwarded to him.  
Further, a 1994 search for VA clinical records at a VA 
facility in Staten Island found that there were no records at 
that facility from 1985 to 1987.  

The duty to assist is not a one-way street.  When necessary 
or requested the veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(reconsideration denied, 1 Vet. App. 406 (1991)).  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) noted that this was particularly true 
where "[t]he factual data required, i.e., names, dates and 
places, are straightforward facts and do not place an 
impossible or onerous task on appellant."  

Here, the veteran has failed to cooperate by not providing 
relevant information, executing and returning necessary 
release forms and by not showing good cause why he would not 
report for a VA psychiatric examination.  As to the latter, 
the Board notes that the veteran is in receipt of Social 
Security disability benefits which provides him with some 
financial means for obtaining transportation.  Also, records 
underpinning his award of Social Security disability benefits 
have been obtained but do not antedate his earliest post-
service treatment in 1989.  

It is the determination of the Board that given the lack of 
cooperation on the part of the veteran that the VA has met 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  

Background

The October 1985 examination for service entrance was 
negative for psychiatric abnormality, as was an adjunct 
medical history questionnaire.  

On March 15, 1986 it was noted that the veteran had made a 
suicidal threat mainly because of marital problems which had 
arisen in the past 2 months.  He was remorseful, tearful, and 
confused about what would happen.  He had a positive family 
history of alcohol abuse and he typically drank 5 to 6 beers 
daily and during a crisis situation would drink until he lost 
consciousness.  The assessments were suicidal threat, 
alcoholism, and situational depression.  

Later in March 1986 it was noted that he had been admitted 
earlier that month to the Bayley Seton medical facility for 
alcohol detoxification and suicidal ideation but when 
discharged he stated that he had not had a psychological 
evaluation.  He had a lot of personal problems because his 
wife would not move to the area where he was stationed and 
she wanted a divorce.  He was not currently suicidal.  The 
assessments were status post alcohol detoxification and 
personal stress.  He reported that he was to see a counselor 
about alcohol abuse and to be scheduled for a psychiatric 
evaluation by Dr. Allen.  Also in March 1986 the impressions 
were an adjustment disorder with depressed mood (not 
suicidal) and immature personality but alcohol abuse and a 
mental problem were to be ruled out.  

In April 1986, the veteran was afforded a psychiatric 
evaluation and it was noted that he had been in the Bayley 
Seton Hospital from the 4th to the 9th of April 1986.  He was 
not currently suicidal.  

In May 1986 it was noted that the veteran and his wife had 
been seen in marital counseling.  He evidenced feelings of 
depression in response to a deteriorating marital 
relationship.  However, when seen for counseling in June 1986 
he denied any acute symptoms of depression and reported that 
he was adjusting to his marital situation.  In July 1986 he 
was counseled about birth control for himself and his girl 
friend.  

In August 1986 he was referred for psychosocial evaluation 
due to eccentric behavior.  He was upset about numerous 
events in his social life, including his separation, divorce, 
his daughter's future, and his impending order to vacate 
government quarter in September.  He felt that his social 
problems were affecting him psychologically and, thus, his 
work attitude.  He denied suicidal or homicidal ideation.  On 
mental status evaluation his affect and thought content were 
appropriate.  The assessment was situational anxiety.  He was 
to receive daily counseling but medication was deferred for 
the present.  He was then seen in counseling on three 
occasions.  

In September 1986, the veteran was found to be crying and was 
brought to the dispensary for evaluation.  He was agitated 
and distraught from dealing with numerous life crises and 
complained of being out of control and having feeling of 
malevolence.  The impression was situational crisis secondary 
to immaturity.  He was given Benadryl to help him sleep.  He 
was psychiatrically evaluated the next day when it was noted 
that his extramarital relationship had been the reason for 
his marital separation and he had been in the position of 
being without a place where he could live with his girl 
friend.  The reality that a threatened separation from his 
girl friend could leave him without an intimate support 
system made him feel anxious, tearful, depressed, and angry.  
His pattern of perceiving and relating to problems was to 
blame others, presenting himself as an abandoned victim and 
the Coast Guard as his persecutor.  Subjective stress was 
relieved by infantile weeping and manipulative destructive 
threats.  He expressed an inability to take responsibility 
for providing for his wife and child due to having to make 
living arrangements for his girl friend and himself.  He was 
impulse ridden and preoccupied with what he wished for 
himself.  He made it clear that he did not wish any type of 
therapeutic intervention.  It was noted that an 
administrative discharge from service was to be recommended.  
The diagnosis was mixed personality disorder - immature, 
passive-aggressive and anti-social features.  

In October 1986 it was reported that the veteran was known to 
have a personality disorder and mixed behavioral problems.  
He presented with vague complaints.  He had the smell of 
alcohol on his breath.  The October 1986 examination for 
service discharge revealed an immature personality disorder.  
In an adjunct medical history questionnaire he complained of 
having or having had depression or excessive worrying and 
nervous trouble of some sort.  It was noted that he had been 
seen by Dr. Allen and the current examiner for multiple work 
and social problems, primarily secondary to an immature 
personality disorder.  

In October 1986, the veteran requested to be released from 
active service, stating that he since entering service he had 
been more nervous than ever before.  He had been degraded to 
the point of complete loss of self-esteem.  Although he had 
been in alcohol detoxification for two weeks, he continued to 
drink moderately because of the pressure of being in the 
military.  He had been psychiatrically observed and evaluated 
at Bayley Seton Hospital in May 1986 because of suicidal 
threats and was currently involved in a divorce.  He felt 
that the main cause of his problem was that the military 
housing department had taken too much time on his request for 
housing which, if it had been approved, might have allowed he 
and his wife to discuss their marriage in greater depth.  

The earliest post-service clinical evidence of psychiatric 
disability are records of September 1989 from a medical 
facility of the University of Maryland where he was 
hospitalized after a self-inflicted gunshot wound of the 
abdomen which was initially reported as having been due to an 
accident.  However, his wife reported that he had thought 
that she wished to become involved with another man and after 
he returned home he had retrieved a gun which he had kept 
unloaded.  He had been hospitalized at the age of 13 for 6 
months for having run away and for suspected drug problems 
and then had received therapy for 9 months.  Thereafter, he 
had been in outpatient therapy for one year and had been 
placed on Mellaril and Thorazine for "hyperactive erratic 
behavior."  He had begun drinking alcohol at age 13 but over 
the past 1 to 2 years his drinking had been a problem, 
because he drank every day.  In the past he had used "LSD" 
and other drugs.  After a mental status evaluation the 
impression was alcohol dependence but dysthymia was to be 
ruled out.  

Records of psychological testing during the September 1989 
hospitalization (obtained from the Social Security 
Administration) indicated that he was adjusted to a chronic, 
habitual level of interpersonal and social conflict.  
Findings indicated that he had a severely alienated 
personality with antisocial tendencies.  He was virtually 
free from anxiety and depression, which enabled him to make a 
good initial impression, but his relationships tended to be 
shallow and superficial because any type of "deeper" 
interpersonal involvement brought out the more problematic 
side of his personality.  Beneath his façade he was immature, 
insecure, and dependent.  Acting-out appeared to be his 
primary defense mechanism.  There was also evidence 
suggesting that he was quite impulsive, with an increasing 
probability of maladaptive hyperactivity.  He was unable to 
delay gratification of his impulses, which was usually 
accompanied by irritability and anger at minor obstacles and 
frustrations.  He also scored pathologically high on the 
"alcoholism" scale, reflecting his sensitivity and 
vulnerability to substance abuse.  There was no indication of 
a thought disorder or any significant loss of reality 
orientation.  In summary, a diagnosis of antisocial 
personality disorder was usually associated with these test 
results.  There was no evidence to suggest clinically 
significant levels of depression or psychoneurotic 
manifestations.  

The veteran was hospitalized at the Franklin Hospital Center 
from December 1990 to January 1991 after his wife had put him 
out of the house and he had become unemployed but he had 
continued drinking and threatened to cut himself.  It was 
reported that the had had a severe drug and alcohol abuse 
problem at about the age of 12, and when first treated at age 
15 he had also been using hallucinogens and had been given 
Mellaril which had helped some of his dysphoria.  A report of 
his psychosocial history reflects that he had abused 
marijuana and Quaaludes as well as having abused cocaine at 
the age of 18 and heroin at the age of 25.  The discharge 
diagnoses were major affective disorder, depressed type, and 
alcohol dependence.  

When the veteran was hospitalized in August 1991 at the 
Spring Grove Hospital Center he reported that he had felt 
depressed, off and on, since 1982 when he was in the midst of 
a divorce.  The diagnoses were alcoholism; mixed substance 
abuse, including marijuana, cocaine, "PCP", and "LSD"; 
recurrent major depression without psychotic features 
(apparently a reaction to alcohol abuse and other crises in 
his life).  Dysthymia was to be ruled out.  He was again 
hospitalized at the Spring Grove Hospital Center in September 
and October 1991.  

The veteran was hospitalized twice in June 1992 and again in 
July 1992 at the Johnson Memorial Hospital and the diagnoses 
were alcohol abuse, polysubstance abuse, chronic dysthymia, 
depression, and borderline personality disorder with 
prominent passive-aggressive independent features.  He was 
given Stelazine and Prozac.  

The discharge diagnoses after hospitalization in September 
and October 1992 at the Cedarcrest Regional Hospital were 
recurrent major depression without psychotic features, 
alcohol abuse, cannabis abuse, cocaine abuse, and personality 
disorder not otherwise specified.  

The discharge diagnoses from a period of hospitalization in 
May and June 1993 at the Waterbury Hospital Psychiatric 
Center were dysthymia, polysubstance dependence, and 
personality disorder not otherwise specified.  The discharge 
diagnoses from hospitalization at that facility in June and 
July 1993 were severe recurrent major depression, alcohol 
intoxication, history of psychoactive substance abuse not 
otherwise specified, and borderline personality disorder.  

In a statement received in February 1994 the veteran's mother 
reported that as a child he had grown up in a stable 
environment but after leaving the Coast Guard his self-esteem 
had plummeted.  He had had problems with authority figures 
which had effected his employment status and he had had 
repeated bouts of depression as a result of his failed 
marriage.  He had been hospitalized many times for depression 
and suicide attempts.  She felt that his emotional well being 
had suffered since he had been in service.  

On VA compensation and pension examination in March 1994 it 
was reported that the veteran had a history of a depressive 
reaction and the diagnoses included depressive reaction.  

On VA psychiatric examination in March 1994 the veteran 
reported having been depressed for over 12 years (i.e., 
approximately 1982, a time prior to service).  After a mental 
status evaluation the diagnosis was recurrent major 
depression without psychotic features.  

On file are VA outpatient treatment records dated from the 
mid-1990's, which reflect treatment for psychiatric 
disability.  These records do not provide any indication as 
to the time of onset of psychiatric disability.  

When hospitalized in August and September 1995 at the 
Charlotte Regional Medical Center it was reported that the 
veteran related having a very long history of depression 
since the age of 13 with episodes of mania and hypomania.  
During the hospitalization he received electroconvulsive 
[shock] therapy (ECT).  The discharge diagnoses included 
bipolar disorder, depressed.  He had further ECT when 
rehospitalized in September 1995.  

Records of the Social Security Administration reflect that 
the veteran was awarded disability benefits due to a primary 
diagnosis of recurrent major depression and a secondary 
diagnosis of polysubstance abuse.  

At an RO hearing in June 1995 the veteran testified that at 
age 13 he had been hospitalized for one week for treatment of 
depression and thereafter had had weekly counseling with a 
psychiatrist for about a year (page 1 of that transcript).  
Prior to service, from the age of 14 to 18, he had 
experimented with cocaine, heroin, and marijuana and he had 
abused alcohol but this had only been sporadic and 
experimental and had not reached the stage of an addiction 
(page 2).  He had not engaged in substance abuse for the 3 
years prior to service entrance and had only used alcohol 
during service (page 2).  While he had used alcohol during 
service, when seen in March 1986 he was not an alcoholic, 
even though alcoholism, and situational depression, had been 
diagnosed (page 3).  Within about six months after service 
entrance there were three separate diagnoses of the veteran's 
psychiatric condition and he had requested an early service 
discharge due to depression from feelings of hopelessness and 
helplessness regarding his military career and his marriage 
(page 3).  His military service had contributed to his 
marital difficulties because he had not been able to obtain 
proper housing quickly enough (page 4).  He had ongoing 
problems after service and was first treated after service in 
September 1989 but had waited until that time to seek 
treatment because he had thought that he could deal with his 
problems (page 5).  He now took Lithium and Prozac (page 5).  
He had worked prior to service without any problems but had 
been unable to maintain steady employment after service 
(pages 6 and 7).  Post-service he had developed a pattern of 
obtaining employment and then being hospitalized for 
depression (page 10).  He had been unable to obtain clinical 
records of treatment or counseling at Governor's Island and 
those records no longer existed (page 11).  He received 
Social Security disability benefits due to depression (page 
12).  At the time of his preservice treatment, at age 13, he 
had been having problems with his parents and the death of 
his sister had been very traumatic (page 12).  After the 
preservice death of his sister he had developed problems with 
depression for which he had been hospitalized at the Highland 
Park Hospital in Miami, following which he had received 
weekly psychotherapy but had not taken medication for 
depression (page 13).  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as a psychosis which either manifests and is identified 
as such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post-service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

The veteran has alleged that he had a personality disorder 
which was aggravated during service.  However, a personality 
disorder is not an acquired psychiatric disorder for which 
service connection may be granted, even if it was aggravated 
during service.  See 38 C.F.R. § 3.303(c) (1998).  The very 
nature of the conditions listed in 38 C.F.R. § 3.303(c) 
connotes that the condition preexisted service and the 
regulation does not contradict 38 U.S.C.A. § 1111 which 
provides for a presumption of soundness at service entrance 
except for defects found on examination for service entrance.  
Thus, the conditions listed in 38 C.F.R. § 3.303(c) are not 
the type of disease or injury-related defect to which the 
presumption of soundness can apply.  Winn v. Brown, 8 Vet. 
App. 510, 515-16 (1996) (in which a personality disorder was 
held to have pre-existed service).  

The Board next addresses whether a chronic acquired 
psychiatric disorder preexisted active service.  In this 
regard a veteran is presumed to be in sound condition except 
for defects noted at the time of the service entrance 
examination and here no psychiatric disability was found at 
service entrance.  Thus, the veteran is presumed to have been 
in sound psychiatric condition at service entrance, except 
with respect to his well-documented personality disorder.  

In this case there is only the veteran's statements and 
testimony, as well as various recorded clinical histories, of 
his preservice psychiatric hospitalization and treatment.  
However, these are not sufficient to establish that the 
nature of the psychiatric disorder for which he was treated 
prior to service was anything other than exacerbations of his 
personality disorder.  Accordingly, the presumption of 
soundness at service entrance is not rebutted.  

The veteran has attempted to place some blame for his 
inservice problems upon a failure of the Coast Guard to 
obtain housing for he and his wife.  However, the service 
medical records are clear that the reason for his marital 
separation was his extramarital relationship with another 
woman.  Indeed, there were a number of inservice clinical 
notations that his symptoms were acute and transitory 
reactions to his personal problems.  Specifically, he was 
noted to have had situational depression, situational 
anxiety, as well as situational crisis secondary to 
immaturity.  While there is one clinical notation of an 
adjustment disorder with depressed mood, the adjustment 
disorder was not shown to be chronic but a transitory 
response to his personal problems.  

In sum, the veteran is not shown to have had a chronic 
acquired psychiatric disorder during military service and he 
was discharged from service because of a personality 
disorder.  

The veteran has related a history of episodes of depression 
which began during military service; however, a review of all 
of the evidence reflects that he has also related a history 
of having had depressive symptoms which began prior to 
military service.  The Board finds this latter history to be 
more credible since it is more consistent with the overall 
history of the veteran psychiatric picture.  

The veteran first received post-service psychiatric treatment 
in September 1989 when he shot himself following an argument 
with his then wife. However, it was also at this time, in 
1989, that he reported actually having taken medication prior 
to military service (which he denied at the RO hearing).  
Psychological testing in 1989 also determined that he had a 
personality disorder.  In other words, when the veteran first 
sought psychiatric treatment after service it was again for a 
personality disorder.  Thus, the continuity of symptomatology 
stemming from a personality disorder prior to service, during 
service, and after service is insufficient to establish a 
nexus between any current acquired psychiatric disability and 
his period of military service.  

Equally important, there is no evidence of a psychotic 
disorder during service or within one year thereafter.  
Psychological testing in 1989 ruled out the presence of a 
thought disorder or loss of reality orientation.  Moreover, 
there is no medical opinion on file which relates any chronic 
acquired psychiatric disorder which the veteran may now have 
to his period of military service or which would suggest that 
a chronic acquired psychiatric disorder was aggravated during 
active military service.  

Lastly, the Board must note that the opinions of the veteran 
and his mother as to the time of onset or etiology of any 
current acquired psychiatric disorder are not competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

